Citation Nr: 1712146	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical strain and neck pain.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from May 1991 to June 1996.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the Veteran became a resident of the state of Virginia and local jurisdiction was transferred to the RO in Roanoke, Virginia.

On the July 2011 VA Form 9, the Veteran requested a videoconference Board hearing; however, in October 2012, the Veteran withdrew the hearing request.  
38 C.F.R. § 20.704(e) (2016).

In June 2014, the Board remanded the appeal for further VA examination to help ascertain the current nature and frequency of the service-connected low back disability, as well as the etiology of the cervical spine disability, and to obtain additional VA and private treatment records with subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, further VA examination was provided for the claimed disabilities in March 2016, and adequate medical opinion addressing the etiology of the claimed cervical spine disability was obtained.  Also, additional VA and private treatment records were obtained.  In consideration of the foregoing, the Board finds that there was compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of entitlement to an increased disability rating in excess of 10 percent for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There was no neck injury or disease during service.

2.  The in-service symptoms of neck pain, stiffness, and/or spasm were attributable to a headache disability and bronchitis.

3.  The current cervical spine disability was manifested years after service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include cervical strain and neck pain, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2010 notice letter sent prior to the initial denial of the service connection claim for neck pain, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2010 and March 2016.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the service connection appeal adjudicated herein.  The VA examiners considered an accurate history of the cervical spine disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners collectively had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further medical examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with recurrent or chronic cervical strain, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for the Cervical Spine Disability

The Veteran contends that she sustained a neck injury resulting from a fall while attending Airborne school during service.  She asserts that she received medical treatment for the initial neck injury, as well as for subsequent complaints of neck pain, during service.  She contends that the current cervical spine disability is related to a neck injury sustained during service and seeks service connection on this basis.    

After review of all the lay and medical evidence of record, the Board finds that there was no cervical spine (i.e., neck) injury or disease during service.  In January 1994, the Veteran reported a gradual onset of thoracic back pain of one week duration, with subsequent onset of neck pain with no prior neck trauma and tension headaches.  The service medical examiner attributed the reported symptoms to a diagnosis of vascular/tension headaches.  See also January 1994 service treatment record (noting the Veteran's denial of any prior neck trauma).  In April 1994, the Veteran sought follow-up treatment for recurring neck spasm.  In December 1994, the Veteran sought treatment for several upper respiratory symptoms, as well as neck stiffness, and the service medical provider attributed the symptom complex to a diagnosis of bronchitis.  

There were no further neck complaints during service.  On the April 1995 service report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had swollen or painful joints, and reported pain in the pelvis, low back, right hip, and legs, with no mention of continued neck symptoms.  At the April 1995 service examination, the neck was clinically evaluated as normal. 

Because the service treatment records are complete, show repeated denials of neck trauma in 1994, show report of neck pain accompanied by other symptoms at various times from January 1994 to December 1994 that were evaluated by service medical providers and attributed to diagnoses unrelated to any disease or injury of the cervical spine, show report of several orthopedic conditions on the April 1995 service report of medical history with no mention of any neck problems, and the neck was clinically evaluated at the April 1995 service examination and determined to be normal, the Board finds that a neck injury and neck disease are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no neck injury or disease during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of neck injury or neck disease during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The weight of the evidence is against finding that the cervical spine disability is causally or etiologically related to service.  The post-service evidence indicates that a cervical spine disability had its onset in 1997, approximately one year after service and following an August 1997 post-service automobile accident.  Considered together with the absence of neck problems during service other than neck pain associated with headaches and bronchitis, no neck problems in April 1995, the May 1997 VA Form 21-526 filing disability claims for other orthopedic disabilities without mention of a neck injury or cervical spine disability, and the Veteran's October 2008 report during the course of chiropractic treatment that the cervical spine problems were related to an August 1997 automobile accident, the absence of evidence of complaint or diagnosis of cervical spine problems for more than a year after service is one additional factor that tends to weigh against a finding of service incurrence in this case.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Although the Veteran has contended that she sustained an in-service neck injury and continued to experience neck pain thereafter, the assertion is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no in-service neck injury, no in-service neck symptoms apart from a symptom-complex attributable to a headache disability and bronchitis, and a normal evaluation of the neck in April 1995, as well as post-service evidence showing cervical spine complaints after an August 1997 automobile accident, and cervical spine diagnosis in 2008.  In consideration thereof, the Board finds that the account of in-service neck injury with continued neck symptoms thereafter is not credible, so is of no probative value.

Additionally, after review of the record and examination of the Veteran, the March 2016 VA examiner opined that the cervical spine disability was less likely than not incurred in or caused by service.  In support of the medical opinion, the March 2016 VA examiner explained that the STRs showed no complaints or treatment for a neck injury during Airborne school, as had been alleged by the Veteran.  The March 2016 VA examiner noted that the Veteran was seen for back pain radiating up through the neck in 1994, which was diagnosed as tension headache.  The March 2016 VA examiner noted that the Veteran had one follow-up visit for neck spasm with no further complaints or treatment for the neck during service.  The March 2016 VA examiner added that the Veteran had no further care for the neck until a chiropractic visit in 2008, and had sustained a neck injury in a post-service motor vehicular accident.  

The March 2016 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the March 2016 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that the current cervical spine disability is causally or etiologically related to service, the Veteran is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose cervical strain or render a competent medical opinion regarding its cause where the facts of this case show no in-service neck injury or disease, no cervical spine symptoms were manifested until over one year after service, and there was a post-service August 1997 automobile accident.  Cervical strain involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, includes various possible etiologies, and is diagnosable only by physical examination and specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose cervical spine strain or to opine as to its etiology, where in this case there is an absence of in-service neck injury, disease, or symptoms apart from a headache disability and bronchitis, and the cervical spine symptoms began more than one year after service.  

Thus, while the Veteran is competent to report any symptoms of neck pain that she experienced at any time, in the absence of in-service neck injury, disease, or symptoms as in this case, she is not competent to opine on whether there is a link between the cervical spine strain, which was manifested more than one year after service separation and immediately after a post-service automobile accident, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  For these reasons, the Veteran's purported opinion that the current cervical strain is the result of service is of no probative value.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a cervical spine disability; therefore, the appeal must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability, to include cervical strain and neck pain, is denied.


REMAND

Increased Rating for the Low Back Disability

The issue of entitlement to an increased rating in excess of 10 percent for the low back disability is remanded for another VA examination.  The March 2016 VA examination is inadequate for rating purposes because the VA examiner noted that there was cervical spine pain on examination and cervical spine pain caused functional loss, but did not record the degree at which pain began during range of motion testing for the cervical spine.

Accordingly, the issue of an increased rating for the low back disability is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the low back disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment that are attributable to the service-connected low back disability.  

The examiner should comment on the degree at which pain begins during range of motion testing, as well as the extent of any incoordination, weakened movement, and fatigability on use due to pain.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the low back disability and how that impairment impacts employability and daily life.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


